ARNOLD, Judge.
Before defendant testified in his own behalf the State offered testimony concerning defendant’s possible involvement in transporting marijuana into Central Prison. Error is assigned to the admission of this evidence, and the assignment has merit.
The State concedes that evidence of other crimes is inadmissible on the issue of guilt if its only relevancy is to show the character of the accused, or his disposition to commit an offense in the nature of the one with which he is charged. However, the State reviews the recognized exceptions to this rule as set forth in State v. McClain, 240 N.C. 171, 81 S.E. 2d 364 (1954), and argues that under certain of these exceptions the testimony was admissible.
If a defendant may not be cross-examined for purposes of impeachment as to whether he has been indicted for other crimes, State v. Williams, 279 N.C. 663, 185 S.E. 2d 174 (1971), then, a fortiori, direct evidence by the State concerning “the possibility that . . . [defendant] was bringing marijuana into the walls of Central Prison” is inadmissible. This evidence does not *398pertain to convictions of other crimes, as discussed in State v. McClain, supra, and it carries even less weight than formal accusations of other crimes, as discussed in Williams. Such evidence pertains only to mere suspicion, and it impeached defendant’s credibility when defendant had not even testified. This evidence had no probative value except to highly prejudice defendant.
New trial.
Judges Morris and Clark concur.